MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    Jan 31 2019, 6:11 am

court except for the purpose of establishing                                       CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Curtis T. Hill, Jr.
Nashville, Indiana                                       Attorney General of Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ryann S. Clark,                                          January 31, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1136
        v.                                               Appeal from the Brown Circuit
                                                         Court
State of Indiana,                                        The Honorable Judith A. Stewart,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         07C01-1702-F3-140



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019                      Page 1 of 9
                                       Statement of the Case

[1]   Ryann Clark (“Clark”) appeals his conviction, following a jury trial, for Level 3

      felony neglect of a dependent resulting in serious bodily injury. 1 He asserts that

      the State presented insufficient evidence to support his conviction. Concluding

      that there was sufficient evidence to find Clark guilty beyond a reasonable

      doubt, we affirm his conviction.


[2]   We affirm.


                                                     Issue

                Whether there was sufficient evidence to support Clark’s conviction.


                                                     Facts

[3]   In early July of 2016, TJ was born to Christina Pritchard (“Pritchard”) and

      Clark. Clark voluntarily admitted to paternity and received visitation with TJ

      every week on his day off from work and again from Saturday morning until

      Sunday night. By the end of August, the visitation schedule had been adjusted

      to allow TJ to stay with Clark and his mother, Gidgette Hall (“Hall”), for

      extended periods of time. This change was intended to allow TJ to spend more

      time with Hall, who was terminally ill.




      1
          IND. CODE § 35-46-1-4.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 2 of 9
[4]   Eight-week old TJ went to stay with Clark at his house for a week, beginning

      on August 30th. On the morning of September 2nd, Clark “saw this lump . . . the

      size of [his] pinky . . . on the side of [TJ’s] head.” (Tr. Vol. 3 at 15). He took

      TJ to Hall, who “started to freak out.” (Tr. Vol. 3 at 15). Hall then called TJ’s

      pediatrician, Dr. Rachel Woods (“Dr. Woods”), to schedule an appointment

      for later that day.


[5]   Clark and Hall accompanied TJ to Dr. Woods’ office. Dr. Woods performed

      an examination and found TJ very fussy. When she examined TJ’s head,

      “there was a squishiness to it,” and she saw that “the skull could possibly be

      fractured.” (Tr. Vol. 2 at 60). She also saw “a bruise on his right cheek.” (Tr.

      Vol. 2 at 60). Dr. Woods questioned Clark about the head injury, but Clark

      initially stated that he did not know what had happened. Dr. Woods asked

      Clark what happened a second time, and he stated that “TJ was laying on a bed

      and then perhaps something hit him.” (Tr. Vol. 2 at 60).


[6]   Dr. Woods referred TJ to Columbus Regional Hospital for an emergency CT

      scan of his head. The CT scan revealed that TJ suffered from “a right parietal

      fracture and then a hematoma in the brain.” (Tr. Vol. 2 at 62). Following the

      CT scan, Dr. Woods flagged TJ’s case for possible child abuse and contacted

      the Department of Child Services (“DCS”). DCS initiated an investigation and

      TJ was transferred to Riley Hospital for Children (“Riley Hospital”) for further

      care.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 3 of 9
[7]    Pritchard, who met Clark, Hall, and TJ at Columbus Regional, rode in the

       ambulance with TJ to Riley Hospital. After arriving at Riley, Pritchard called

       Clark and asked him to explain what had happened to TJ. Clark told her that

       he had tripped over the dog and dropped TJ onto a mattress.


[8]    The Riley Hospital doctors diagnosed TJ with a fractured skull and soft tissue

       swelling, both of which are indicators of possible trauma in a non-mobile

       infant. They then ordered TJ to undergo an MRI, which revealed bleeding on

       the surface of his brain. Based on the nature of the injuries, Riley Hospital

       social worker, Jennifer Benson (“Social Worker Benson”), was notified. Social

       Worker Benson completed a full psycho-social assessment of TJ and then spoke

       with the emergency room physicians and the neurosurgeon. Together, they

       concluded that TJ’s injuries were not consistent with Clark’s claim that TJ was

       dropped on a mattress. They then decided to make another report to DCS to

       ensure an investigation occurred outside of the hospital.


[9]    At approximately 8:00 p.m. on September 2nd, DCS family case manager,

       Stephanie Clephane (“Case Manager Clephane”), received a call from the child

       abuse hotline. Thereafter, she requested assistance from the Brown County

       Sheriff’s Office and Deputy Brian Shrader (“Deputy Shrader”) was assigned to

       the case. Clark voluntarily participated in an interview with Case Manager

       Clephane and Deputy Shrader.


[10]   Initially, Clark explained that he had no idea what had happened to TJ. He

       acknowledged that he was TJ’s sole caregiver from August 30th until the time of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 4 of 9
       the injury. Clark eventually stated that on the night of September 1st, he was

       walking to put TJ in his bassinet when his dog jumped on him causing him to

       fall. He explained that he then threw TJ onto the bed, and he landed in a

       “crevice” between his mattress and the wall of his bedroom. (Tr. Vol. 2 at 106).

       Clark further explained that he had heard a “thud” after throwing TJ, but TJ

       did not cry at all. (Tr. Vol. 2 at 101). Clark then checked TJ over and saw no

       signs of injury. After the interview, Case Manager Clephane conducted a home

       visit. During this visit, she took photographs of Clark’s bedroom and did not

       find a crevice between the mattress and the wall.


[11]   TJ was discharged from Riley Hospital on September 3rd but was readmitted

       one day later. During the second admission, TJ was seen by Dr. Shannon

       Thompson (“Dr. Thompson”), a general pediatrician who also specializes in

       child abuse pediatrics. Dr. Thompson performed a physical examination of TJ

       and observed that he had bruising on his right temple, his right cheek, his lower

       right buttock, and small abrasions under his chin. She also reviewed TJ’s

       records from his previous hospital stay. Dr. Thompson noted that, while skull

       fractures ordinarily cause blood to pool directly underneath the injury, in TJ’s

       case, blood was present elsewhere in his brain. She concluded that TJ

       experienced some form of trauma and that the injuries were the result of a

       single impact. Based on her experience, she believed that TJ “was a victim of

       non-accidental trauma or abuse.” (Tr. Vol. 2 at 222).


[12]   The State charged Clark with Level 3 felony domestic battery resulting in

       serious bodily injury to a person less than fourteen years old and Level 3 felony

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 5 of 9
       neglect of a dependent resulting in serious bodily injury. The trial court

       conducted a three-day jury trial. Dr. Woods, Case Manager Clephane, Deputy

       Shrader, Pritchard, Social Worker Benson, Dr. Thompson, and TJ’s maternal

       grandmother, Tonya Jackson, testified to the facts above for the State.


[13]   Clark testified on his own behalf. He stated that as he was going to put TJ into

       his bassinet, his dog jumped up, and he tripped over the dog. Clark further

       explained that as he fell to the ground, his “first reaction” was to toss TJ on the

       bed. (Tr. Vol. 3 at 19). When Clark got up, he found TJ “in the crevice of –

       between . . . – the wall and [his] mattress.” (Tr. Vol. 3 at 19). On cross-

       examination, Clark acknowledged that “throwing a 56[-]day old child” would

       endanger the child. (Tr. Vol. 3 at 28).


[14]   Dr. Andre Lloyd (“Dr. Lloyd”), a bio-mechanical engineer with a PhD in

       pediatric head injuries, also testified on behalf of Clark. Dr. Lloyd reviewed all

       of TJ’s medical records, the police report, and the DCS interview. He testified

       that he believed TJ’s head injury was the result of a “single impact event.” (Tr.

       Vol. 3 at 54). He further explained that he did not believe TJ’s injury had

       occurred the way Clark had stated. Specifically, Dr. Lloyd concluded that the

       “characteristics tell you that . . . the tossing on the bed wasn’t . . . [the] abrupt

       event.” (Tr. Vol. 3 at 54-55).


[15]   The jury found Clark guilty of neglect of a dependent, and not guilty of

       domestic battery. The court then sentenced Clark to ten (10) years in the




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 6 of 9
       Department of Correction, with six (6) years suspended to probation. Clark

       now appeals.


                                                   Decision

[16]   On appeal, Clark challenges the sufficiency of the evidence for his Level 3

       felony neglect of a dependent resulting in serious bodily injury conviction. Our

       standard of review for sufficiency of evidence claims is well-settled. We do not

       assess the credibility of the witnesses or reweigh the evidence in determining

       whether the evidence is sufficient. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). We consider only the probative evidence and reasonable inferences

       supporting the verdict. Id. Reversal is appropriate only when no reasonable

       fact-finder could find the elements of the crime proven beyond a reasonable

       doubt. Id. The evidence is not required to overcome every reasonable

       hypothesis of innocence and is sufficient if an inference may reasonably be

       drawn from it to support the verdict. Id. at 147.


[17]   Clark does not dispute that he was in a position of care concerning TJ at the

       time he was injured, nor does he contest the fact the TJ suffered serious bodily

       injury. Instead, Clark argues that there was insufficient evidence to establish

       that he knowingly placed TJ in a situation endangering TJ’s life or health

       resulting in serious bodily injury.


[18]   To obtain a conviction for neglect of a dependent resulting in serious bodily

       injury, a Level 3 felony, the State was required to prove beyond a reasonable

       doubt that Clark had the care of a dependent and knowingly placed the
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 7 of 9
       dependent in a situation endangering the dependent’s life or health resulting in

       serious bodily injury. I.C. § 35-46-1-4. A person engages in conduct knowingly

       if, “when he engages in the conduct, he is aware of a high probability that he is

       doing so.” I.C. § 35-41-2-2(b).


               Under the child neglect statute a ‘knowing’ mens rea requires a
               subjective awareness of a ‘high probability’ that a dependent had
               been placed in a dangerous situation. Because, in most cases,
               such a finding requires the factfinder to infer the defendant’s
               mental state, this Court must look to all the surrounding
               circumstances of a case to determine if a guilty verdict is proper.


       Pierson v. State, 73 N.E.3d 737, 741 (Ind. Ct. App. 2017) (internal citations and

       quotations omitted), trans. denied.


[19]   Here, the jury heard evidence that TJ was not injured in the manner described

       by Clark, specifically that TJ hit his head on a mattress. Three of the State’s

       witnesses explained that, at the least, it was extremely unlikely that TJ’s skull

       fracture resulted from falling on a bed. Additionally, Clark’s own witness, Dr.

       Lloyd, testified that “the tossing on the bed wasn’t . . . [the] abrupt event.” (Tr.

       Vol. 3 at 54-55). In addition to the skull fracture, TJ also had significant

       bruising on his right temple, right cheek, and right buttock. Dr. Thompson

       believed all of TJ’s injuries were the result of a single impact. In further

       contrast to Clark’s explanation for TJ’s injuries, Dr. Thompson stated that TJ’s

       injuries were caused by “non-accidental trauma or abuse.” (Tr. Vol. 2 at 222).

       Dr. Woods similarly believed the most likely cause of the injuries was due to

       “[s]ome sort of trauma.” (Tr. Vol. 2 at 62). Importantly, Clark, the only adult


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 8 of 9
       present in the bedroom when TJ sustained his injuries, acknowledged that

       “throwing a 56[-]day old child” would endanger the child. (Tr. Vol. 3 at 28).

       Based on all the evidence, the jury could have reasonably inferred that Clark

       was aware of a high probability that he placed TJ in a dangerous situation by

       throwing him. See, e.g., Dexter v. State, 945 N.E.2d 220, 224 (Ind. Ct. App.

       2011) (affirming neglect conviction of defendant who, despite being warned not

       to do so by defendant’s mother and child’s mother, threw a wet three-year-old

       child into the air above a bathtub, failed to catch the child, and child sustained

       fatal head trauma after hitting the tub), trans. granted, summarily aff’d in relevant

       part, 959 N.E.2d 235, 237 (Ind. 2012). Accordingly, we hold that the evidence

       was sufficient to support the jury’s determination that Clark knowingly placed

       TJ in a situation endangering TJ’s life or health resulting in serious bodily

       injury.


[20]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1136 | January 31, 2019   Page 9 of 9